Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1-2, 4, 6-8, 10, 12-14, 16, 18-21, and 23 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1, 7, 13, and 19.
The combination of claims specify a method, a user equipment, and a non-transitory computer-readable storage medium generating receiving beam quantity indication information indicating a quantity interval of a quantity of available receiving beams of the UE, wherein the quantity of available receiving beams is determined based on a maximum quantity of receiving beams that is supported by the UE and a receiving beam at a specific angle from an access beam; sending the receiving beam quantity indication information to the network device, carried in uplink control information (UCI) that is triggered by a network device, where the quantity of available receiving beams is used for a configuration of a resource of beam management aperiodic downlink reference signal for the UE; the UE receiving the configuration, wherein the resource of beam management aperiodic downlink reference signal is used by the UE to measure reference signal received power (RSRP) of an aperiodic downlink reference signal to obtain beam-related information; receiving a trigger of reporting of beam-related information from the network device, that instructs the UE to report the beam-related information only one time after complete beam scanning and pairing; and the UE reporting the beam-related information in response to the trigger.  
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. 


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416     
/KENNY S LIN/Primary Examiner, Art Unit 2416